IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-796

                                 Filed: 3 April 2018

Beaufort County, No. 13 CRS 52747

STATE OF NORTH CAROLINA

             v.

RALPH JONES, JR.


      Appeal by defendant from judgment entered 7 February 2017 by Judge Jeffery

B. Foster in Beaufort County Superior Court. Heard in the Court of Appeals 22

January 2018.


      Attorney General Joshua H. Stein, by Assistant Attorney General Michelle D.
      Denning, for the State.

      The Robinson Law Firm, P.A., by Leslie S. Robinson, for defendant-appellant.


      DAVIS, Judge.


      In this appeal, we consider whether (1) a police officer’s observation of a single

instance of a vehicle crossing the double yellow centerline in violation of North

Carolina’s motor vehicle laws constitutes reasonable suspicion to conduct a traffic

stop; and (2) a trial court may properly consider at a suppression hearing testimony

from an officer about a vehicle stop that includes material information not contained

in the officer’s contemporaneous reports. Ralph Jones, Jr. (“Defendant”) appeals from
                                         STATE V. JONES

                                        Opinion of the Court



his conviction for driving while impaired. After a thorough review of the record and

applicable law, we affirm the order of the trial court denying his motion to suppress.

                       Factual and Procedural Background

       On 8 December 2013, Trooper Matthew Myers of the North Carolina State

Highway Patrol was traveling southbound on N.C. Highway 32 in Beaufort County.

At approximately 7:00 p.m., he was notified by dispatch that a caller had reported

that a black Chevrolet truck was traveling northbound on Highway 32 at “a

careless/reckless high speed . . . .”

       As Trooper Myers approached a curve in the road, he observed two vehicles

less than a quarter of a mile ahead of his patrol car traveling in the northbound lane.

A double yellow line divided the lanes of travel. One of the two vehicles was a black

Chevrolet truck, and Trooper Myers observed that the truck was “slightly left of

center in a curve.” He was able to “tell the [head]lights were in [his] traveling lane

instead of the northbound lane . . . .”

       After the truck passed Trooper Myers’ patrol vehicle, it “pulled to the right

shoulder of the road . . . .” He activated his blue lights, made a U-turn, and pulled

behind the truck. He observed Defendant sitting in the driver’s seat as he approached

the vehicle. Based on his conversation with Defendant, Trooper Myers believed he

was impaired.




                                               -2-
                                    STATE V. JONES

                                   Opinion of the Court



      Defendant was arrested and charged with driving while impaired. That same

evening, Trooper Myers made handwritten notes in an Affidavit and Revocation

Report (the “Revocation Report”) and in a Driving While Impaired Report Form (the

“DWIR Form”). He later testified that for “most of [his] DWI cases” he was unable to

“put a lot of information on the DWIR form” due to space constraints and his “sloppy”

handwriting. For this reason, he would type his full observations into a Microsoft

Word document so that it would be “easier to read . . . .”

      On 9 December 2013, he followed this practice by typing notes concerning the

prior evening’s traffic stop into a Microsoft Word document. These notes contained

greater detail about the incident than the Revocation Report or the DWIR form.

      On 26 August 2014, Defendant filed a motion to suppress in which he sought

to exclude the evidence obtained as a result of the traffic stop based on his assertion

that the stop itself was unlawful.      A suppression hearing was held before the

Honorable Wayland J. Sermons, Jr., in Beaufort County Superior Court on 15

September 2016. Trooper Myers was the only witness who testified at the hearing.

      The trial court entered an order on 11 October 2016 denying the motion to

suppress. On 7 February 2017, Defendant pled guilty to driving while impaired but

expressly reserved his right to appeal the denial of his motion to suppress. That same

day, the trial court sentenced him to 30 days imprisonment but suspended the




                                          -3-
                                       STATE V. JONES

                                   Opinion of the Court



sentence and placed him on unsupervised probation for 24 months. Defendant gave

oral notice of appeal in open court.

                                         Analysis

      On appeal, Defendant’s sole argument is that the trial court erred by denying

his motion to suppress. Specifically, he contends that (1) the trial court’s findings of

fact in its 11 October 2016 order were unsupported by competent evidence; and (2)

the trial court erred as a matter of law in concluding that Trooper Myers possessed

reasonable suspicion to stop his vehicle.

      “This Court’s review of an appeal from the denial of a defendant’s motion to

suppress is limited to determining whether competent evidence supports the trial

court’s findings of fact and whether the findings of fact support the conclusions of

law.” State v. Granger, 235 N.C. App. 157, 161, 761 S.E.2d 923, 926 (2014) (citation

and quotation marks omitted). It is well established that “the trial court resolves

conflicts in the evidence and weighs the credibility of evidence and witnesses.” State

v. Saldierna, __ N.C. App. __, __, 803 S.E.2d 33, 42, disc. review allowed, __ N.C. __,

805 S.E.2d 482 (2017).

      Investigatory traffic stops “must be based on specific and articulable facts, as

well as the rational inferences from those facts, as viewed through the eyes of a

reasonable, cautious officer, guided by his experience and training.” State v. Watkins,

337 N.C. 437, 441, 446 S.E.2d 67, 70 (1994). Our Supreme Court has held that “[a]



                                            -4-
                                     STATE V. JONES

                                    Opinion of the Court



court must consider the totality of the circumstances—the whole picture in

determining whether a reasonable suspicion exists” to justify an officer’s

investigatory traffic stop. State v. Otto, 366 N.C. 134, 138, 726 S.E.2d 824, 828 (2012)

(internal citation and quotation marks omitted).

       In its 11 October 2016 order, the trial court made the following pertinent

findings of fact:

              1.    On December 13, 2013, Trooper Matthew Myers of the
                    North Carolina State Highway Patrol arrested
                    defendant and charged him with impaired driving.

              2.    On August 26, 2014, defendant filed a Motion To
                    Suppress Evidence that challenged whether there was
                    reasonable suspicion for Trooper Myers to make a
                    seizure of Defendant.

              3.    On December 13, 2013 at approximately 7:02 o’clock
                    pm, Trooper Myers was employed with the North
                    Carolina State Highway Patrol, on duty, and traveling
                    south on NC Highway 32 towards the city of
                    Washington.

              4.    That prior to 7:02 o’clock pm Trooper Myers overheard
                    a dispatch from communications concerning a black
                    Chevy truck travelling north on NC Highway 32
                    driving in a careless and reckless manner at a high
                    speed just past the “Meat Farm”.

              5.    Trooper Myers was just north of the “Meat Farm” and
                    continued south looking for the black Chevy Truck on
                    NC Highway 32.

              6.    As Trooper Myers was travelling south on NC Highway
                    32 he observed two vehicles approaching him with
                    some distance between the two vehicles.


                                           -5-
                       STATE V. JONES

                      Opinion of the Court




7.   That when Trooper Myers initially observed the second
     vehicle said vehicle was coming out of a slight curve as
     it approached him and he could see that it was slightly
     left of the centerline because he could see one of its
     headlights in his lane of travel.

8.   The second vehicle moved back into its lane of travel
     and as Trooper Myers passed the vehicle he noticed
     that it was a black Chevy truck and was the vehicle
     about which he had received the dispatch to be on the
     lookout for.

9.   After Trooper Myers passed the black Chevy truck he
     observed the truck immediately pull over to the right
     side of the road.

10. Trooper Myers immediately turned his vehicle around
    and pulled in behind the black Chevy truck which was
    pulled off on the right hand shoulder of the road to
    check on the driver and activated his blue lights and
    exited his patrol vehicle.

11. During the hearing on Defendant’s motion the
    Defendant admitted into evidence Defendant’s Motion
    exhibit #1 which was a copy of form 3907, Affidavit and
    Revocation Report from this file number and
    Defendant’s Motion exhibit #2 which is a copy of
    Trooper Myers’ Driving While Impaired Report
    (DWIR) form from this case.

12. That the Court only reviewed said Exhibits to the point
    that Trooper Myers stopped his vehicle to check on the
    driver and did not consider any other portions of said
    Exhibits.

13. Trooper Myers on cross-examination admitted that
    neither the Affidavit and Revocation Report nor the
    DWIR form contained any mention that he observed
    the black Chevy truck left of center.


                             -6-
                                    STATE V. JONES

                                   Opinion of the Court




             14. Trooper Myers testified that he had notes on his
                 computer, which notes he made the day after the stop
                 after he had watched the video from his on board
                 camera of the incident, and in such notes he recorded
                 that he had observed the truck left of center to the
                 point he could observer [sic] one of the truck’s
                 headlights in his lane of travel.

       Based on these findings of fact, the trial court then made the following relevant

conclusions of law:

             2. That a seizure occurred when Trooper Myers pulled in
                behind Defendant and his vehicle and activated his blue
                lights.

             3. Considering the totality of the circumstances, Trooper
                Myers did have sufficient reasonable suspicion to make
                a seizure of Defendant and his vehicle.

I.   Conflicts in Evidence

       Defendant’s first argument is that the trial court erred in relying upon Trooper

Myers’ testimony at the motion to suppress hearing that he actually saw Defendant’s

vehicle cross the centerline given the absence of that information in the Revocation

Report or DWIR Form.         Defendant argues that the trial court’s findings are

contradicted by the Revocation Report and DWIR Form, which did not contain these

details.

       During the motion to suppress hearing, Trooper Myers testified from his typed

Microsoft Word notes, which he read into the record as follows:

                      [TROOPER MYERS:]         . . . Received the call from


                                          -7-
                                    STATE V. JONES

                                   Opinion of the Court



             dispatch of a . . . black Chevy truck northbound on NC 32
             just past the meat farm. I was southbound, headed that
             way on my way to the office when the call came out. Truck
             was northbound exiting the curve when I first made
             contact, could tell the truck was in the southbound lane
             coming out of the curve. As it got closer, I saw it was a black
             Chevy truck matching the description of BOLO that was
             given out. With that, left of center and the vehicle pulling
             off onto the shoulder right past me, I turned around on the
             vehicle. As soon as the truck passed me, I could see the
             brake lights, and it pulled over to the right shoulder of the
             road.

(Emphasis added.)

      Defendant contends that the trial court erred in giving weight to Trooper

Myers’ testimony at the hearing because it contradicted the information contained in

the Revocation Report and DWIR Form. In support of this argument, he cites State

v. Canty, 224 N.C. App. 514, 736 S.E.2d 532 (2012), disc. review denied, 366 N.C. 578,

739 S.E.2d 850 (2013).

      In Canty, an officer conducted a traffic stop of the defendant’s vehicle based on

his belief that the vehicle had crossed the fog line separating his lane of travel from

the shoulder of the road. The State presented video surveillance from the patrol

vehicle camera, which demonstrated that “there was no traffic violation” and that

“the vehicle did not cross the fog line in the forty-five second interval before [the

officer] engaged the lights and siren.” Id. at 519-20, 736 S.E.2d at 537. We concluded

— based on the video — that the officer lacked reasonable suspicion to conduct the

traffic stop. Id. at 520, 736 S.E.2d at 537.


                                          -8-
                                   STATE V. JONES

                                  Opinion of the Court



       Here, conversely, Trooper Myers’ testimony at the suppression hearing

supplemented rather than contradicted the information in the Revocation Report and

DWIR Form.      He explained that although his contemporaneous notes in those

documents on the evening of the traffic stop were not detailed, the notes he made the

following day contained additional information — including the fact that he had

observed Defendant’s truck cross the double yellow centerline.

       The trial court possessed the authority to evaluate the credibility of Trooper

Myers’ testimony as to what he observed before he pulled over Defendant’s vehicle

and the circumstances under which he made the Microsoft Word notes the following

day. Thus, the trial court properly considered Trooper Myers’ testimony at the

suppression hearing, and the findings of fact in its order were supported by competent

evidence.

II.   Existence of Reasonable Suspicion

       Having determined that the challenged findings were supported by competent

evidence, we turn to the question of whether the findings supported the trial court’s

conclusion of law that Trooper Myers had reasonable suspicion to stop Defendant’s

vehicle. Defendant argues that reasonable suspicion was absent given the failure of

Trooper Myers to corroborate the anonymous tip received by dispatch, which by itself

was insufficient to provide reasonable suspicion for the stop of Defendant’s vehicle.

See State v. Hughes, 353 N.C. 200, 207, 539 S.E.2d 625, 630 (2000) (anonymous tip



                                         -9-
                                     STATE V. JONES

                                    Opinion of the Court



can establish reasonable suspicion only if it contains sufficient indicia of reliability

but “a tip that is somewhat lacking in reliability may still provide a basis for

reasonable suspicion if it is buttressed by sufficient police corroboration” (citations

omitted)).

      We reject Defendant’s argument because it ignores the fact that Trooper Myers’

direct observations provided reasonable suspicion for the vehicle stop. Under North

Carolina law, Defendant’s act of crossing the double yellow centerline clearly

constituted a traffic violation. N.C. Gen. Stat. § 20-150(d) (2017) (“The driver of a

vehicle shall not drive to the left side of the centerline of a highway upon the crest of

a grade or upon a curve in the highway where such centerline has been placed upon

such highway by the Department of Transportation, and is visible.”).

      This Court has made clear that an officer’s observation of such a traffic

violation is sufficient to constitute reasonable suspicion for a traffic stop. See, e.g.,

State v. Osterhoudt, 222 N.C. App. 620, 632, 731 S.E.2d 454, 462 (2012) (“Trooper

Monroe's testimony that he initiated the stop of defendant after observing defendant

drive over the double yellow line is sufficient to establish a violation of: (1) N.C. Gen.

Stat. § 20-146(d)(3-4) . . . ; N.C. Gen. Stat. § 20-146(d)(1) . . . ; and N.C. Gen. Stat.

§ 20-153 . . . .”); State v. Hudson, 206 N.C. App. 482, 486, 696 S.E.2d 577, 581 (officer’s

“observation of Defendant twice crossing the center and fog lines provided [officer]

with probable cause to stop Defendant’s truck”), disc. review denied, 364 N.C. 619,



                                           - 10 -
                                    STATE V. JONES

                                   Opinion of the Court



705 S.E.2d 360 (2010); State v. Baublitz, 172 N.C. App. 801, 807, 616 S.E.2d 615, 620

(2005) (officer’s stop of defendant’s vehicle was justified where he saw vehicle twice

cross centerline).

      Here, the State’s evidence established that Trooper Myers personally saw

Defendant cross the double yellow line dividing the lanes of travel on Highway 32.

This was sufficient to give him reasonable suspicion to stop Defendant’s vehicle.

Thus, the trial court’s conclusion of law was supported by its findings of fact.

                                     Conclusion

      For the reasons stated above, we affirm the trial court’s order denying

Defendant’s motion to suppress.

      AFFIRMED.

      Chief Judge McGEE and Judge TYSON concur.




                                          - 11 -